

115 HR 6293 IH: Right to Petition Congress Act
U.S. House of Representatives
2018-06-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 6293IN THE HOUSE OF REPRESENTATIVESJune 28, 2018Mr. Ruiz introduced the following bill; which was referred to the Committee on House Administration, and in addition to the Committee on Rules, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo require the Clerk of the House of Representatives and the Secretary of the Senate to establish a
			 process by which registered voters may sign national discharge petitions
			 with respect to bills and joint resolutions introduced in or referred to
			 the House and Senate, to require the House or Senate to hold a vote on the
			 passage of any bill or joint resolution if a certain number of registered
			 voters sign the national discharge petition for the bill or joint
			 resolution, and for other purposes.
	
		1.Short title; findings
 (a)Short titleThis Act may be cited as the Right to Petition Congress Act. (b)FindingsCongress finds the following:
 (1)The First Amendment of the Constitution of the United States establishes the right of the people to “petition the Government” for redress.
 (2)Technology has dramatically expanded the mechanisms through which the people can effectively petition the Government.
 (3)Congressional leadership and individual Members of Congress have repeatedly blocked votes in the House of Representatives and Senate on matters on which a majority of the American people have publicly expressed the desire for redress.
 (4)The refusal to allow votes in the House and Senate prevents Congressional deliberation on matters reflecting the will of the people, and in some instances, a majority of Congress.
				2.National discharge petitions
 (a)Establishment of processNot later than 6 months after the date of the enactment of this Act, the Clerk of the House of Representatives and the Secretary of the Senate shall establish a process under which the Clerk and the Secretary—
 (1)shall develop a national discharge petition for a bill or joint resolution which has been introduced in the House or Senate (as the case may be) during a Congress or which as been referred to the House or Senate (as the case may be) after passage by the other House during a Congress;
 (2)shall make each such national discharge petition available for signature, including signature by online methods, by qualified individuals; and
 (3)shall compile the signatures provided for each such national discharge petition. (b)Requiring request of sponsor for availability of petition for introduced legislationIn the case of a bill or joint resolution introduced in the House of Senate, the Clerk or the Secretary (as the case may be) may develop a national discharge petition under this section only at the request of the sponsor of the bill or joint resolution.
 (c)MethodsThe Clerk and the Secretary may carry out this section using such methods as the Clerk and Secretary consider appropriate, including providing for the availability of national discharge petitions and the acceptance of signatures on such petitions exclusively through electronic means.
 (d)Prohibiting release of information on signaturesThe Clerk and the Secretary may not disclose or transmit to any person any information regarding the identification of any individual who signs a national discharge petition under this section, including the individual’s name or place of residence, and shall ensure that the prohibition set forth in this subsection is displayed prominently in any website used to carry out this section.
			3.Consideration of bill or joint resolution in House or Senate
 (a)Vote in House or SenateIf the Speaker of the House of Representatives or the Majority Leader of the Senate receives a certification under subsection (b) from the Clerk of the House of Representatives or the Secretary of the Senate (as the case may be) that a national discharge petition with respect to a bill or joint resolution during a Congress has met the threshold for consideration of the bill or joint resolution, and if the bill or joint resolution meets the additional requirements described in subsection (c), the Speaker or Majority Leader shall ensure that the House or Senate holds a vote on final passage of such bill or joint resolution not later than the earlier of—
 (1)the expiration of the 15-day period (excluding Saturdays, Sundays, and legal public holidays, and any day on which neither House is in session because of an adjournment sine die, a recess of more than 3 days, or an adjournment of more than 3 days) beginning on the date the Speaker or Minority Leader receives the certification; or
 (2)the last day of the Congress. (b)Threshold for certification (1)In generalThe Clerk or the Secretary (as the case may be) shall provide the Speaker of the House or the Majority Leader of the Senate with a certification that a national discharge petition with respect to a bill or joint resolution has met the threshold for consideration of the bill or joint resolution if the Clerk or the Secretary determines that—
 (A)the number of valid signatures on the petition is equal to or greater than 5,000,000 (based on the most recent information available from the chief State election official of each State); and
 (B)not more than 25 percent of the number of valid signatures on the petition are from residents of a single State.
 (2)Validity of signaturesAn individual’s signature shall be considered valid for purposes of a national discharge petition only if the individual provides with the signature—
 (A)an attestation, made under penalty of perjury, that the individual is a qualified individual; and (B)the name of the State in which the individual is registered to vote in elections for Federal office.
 (c)Additional requirements for considerationThe additional requirements described in this subsection with respect to a bill or joint resolution are as follows:
 (1)Not fewer than 50 Members of the House of Representatives (including Delegates and the Resident Commissioner) or 11 Senators (as the case may be) are cosponsors of the bill or joint resolution.
 (2)The Congressional Budget Office or the Congressional Research Service has prepared and made available to the Members and Senators an analysis of the bill or joint resolution.
 4.Information on voter registrationAs part of the process established for national discharge petitions under this Act, the Clerk shall provide on the official public website of the Office of the Clerk, and the Secretary shall provide on the official public website of the Office of the Secretary, a hyperlink through which an individual may obtain information on how to register to vote in elections for Federal office in the State in which the individual resides.
 5.Coordination with State election officialsThe chief State election official of each State shall enter into such agreements with the Clerk and the Secretary as may be required to enable the Clerk and Secretary to carry out this Act.
 6.Authorization of appropriationsThere are authorized to be appropriated to carry out this Act such sums as may be necessary for fiscal year 2018 and each succeeding fiscal year.
 7.DefinitionsIn this Act, the following definitions apply: (1)The term chief State election official means, with respect to a State, the individual designated by the State under section 10 of the National Voter Registration Act of 1993 (52 U.S.C. 20509) to be responsible for the coordination of the State’s responsibilities under such Act.
 (2)The term Clerk means the Clerk of the House of Representatives. (3)The term qualified individual means an individual who, at the time of providing a signature on a national discharge petition, is registered to vote in elections for Federal office held in the State in which the individual resides.
 (4)The term Secretary means the Secretary of the Senate. (5)The term State means each of the several States, the District of Columbia, the Commonwealth of Puerto Rico, American Samoa, Guam, the Commonwealth of the Northern Mariana Islands, and the United States Virgin Islands.
			